Title: To Benjamin Franklin from David Barclay and John Fothergill: Two Notes, 3 December 1774
From: Barclay, David Junior,Fothergill, John
To: Franklin, Benjamin


These two notes set in train the final development of Franklin’s British mission, the complex and secret negotiations to find an alternative to war. Almost our only information about them comes from the journal that he wrote the following spring on his voyage home. By then he was no longer bound by secrecy, and seems to have told all he knew; but all was far from the whole, for much of the story was hidden from him. The other participants left little record of what they were doing, sometimes none; and we cannot even be sure how many they were; Lord North, for example, was probably but not necessarily involved. Surmise, as with the affair of the Hutchinson letters, must often do duty for evidence.
The lack of evidence doubtless resulted in great part from the need for secrecy, which in the political circumstances of the time was compelling. The ministerial policy in response to the Tea Party, of strong legislative measures against Massachusetts without a concomitant strengthening of military force, had proved ineffective; the Coercive Acts had not intimidated or isolated that tumultuous province, but had brought it to the verge of rebellion and drawn the other colonies to its support. By late autumn some members of the government, including the King, were ready to confront rebellion head on. Reinforcements for Gage were in preparation; Dartmouth was under fire for lack of firmness, and his master was set against compromise. War drew closer by the hour. For the American Secretary, and probably for North, war was a last recourse; and they welcomed if they did not initiate an attempt to find ways of avoiding it. But their position was extremely delicate. Any whisper of negotiation, particularly with Franklin, would in all likelihood antagonize the King, erode what was left of Dartmouth’s position, and seriously embarrass North. Secrecy was of the essence.
  The two men who opened the negotiations, by the notes printed here, had a sense of mission to resolve the quarrel. They were pillars of the Quaker community in London, and Franklin had known them both for years. Barclay was a banker and merchant, one of the wealthiest in the city, and a former colonial agent; he had extensive dealings with America, and had recently been in touch with Franklin about organizing a petition from the merchants against the government’s course. Fothergill had long been influential in the American as well as the English Society of Friends; as a doctor he was at the top of his profession, and among the patients in his large and lucrative practice were Franklin and Lord Dartmouth. Both the negotiators, as Quakers, set their faces against war and were tireless in their efforts to avoid and then to stop it. Fothergill, months earlier, had suggested direct contact between members of the Congress and of Parliament, and as late as 1777 he and Barclay were still working for conciliation. In their dealings with Franklin, as he tells the story in his journal, they criticized but in the end agreed to his proposals, and were essentially go-betweens with Whitehall. Barclay tells another story: they were the negotiators, Franklin the consultant; his function was to set the conditions that his countrymen might accept, and theirs to manœuver within those limits. They shared his sense of colonial grievances, just as he shared their aversion to bloodshed. But their purpose was slightly different from his, and the difference seems to have affected their manœuvering. His objective by now was to secure American rights, whatever the cost. Theirs was peace, and in pursuing it, the evidence suggests, they were less aware than he was that questions of right could not be evaded.
Yet he had reason to trust them, and they were in a position to get a hearing for any proposals he had. Fothergill’s relations with Dartmouth were closer than those of doctor and patient, and permitted him to give political as well as medical advice. Barclay’s liaison with Whitehall was through an old acquaintance, who remained in the background but seems to have kept abreast of every development: Thomas Villiers, Baron Hyde, Chancellor of the Duchy of Lancaster and a member of the Privy Council. He had had some recent if intermittent contact with Dartmouth on American affairs, and according to Barclay had the ear of the ministry. Some evidence indicates that Hyde first suggested sounding out Franklin, and that the two Quakers did not do so until they had secured approval in high quarters.

Another acquaintance of Hyde soon joined the negotiations, and may have been privy to them from the start. This was Rear Admiral Viscount Howe, who by this time was well launched on the naval career that brought him lasting fame. Franklin had never met him; but at the beginning of December, before Barclay and Fothergill made their first move, a mutual friend took the American to call on Mrs. Howe, the Admiral’s sister, because she had expressed a desire to match her wits with his at chess. After several games the two agreed to meet again, and did so two days later. The idea that these visits had any political significance never crossed Franklin’s mind. Before the month was out, however, they had brought him and Lord Howe together in negotiations that were parallel to, and as secret as, those with the Quakers; and again Hyde was in the background.
The evidence available does not explain how either peer became involved. Although Hyde had no particular sympathy with the American cause, as far as is known, or reason to set the negotiations afoot, he either did so or was a party to them throughout; yet he remained so far behind the scenes that Franklin apparently had no interview with him until hope of success had vanished. Howe was an understandable choice for go-between; but whose choice, his own or Hyde’s or Dartmouth’s? No one can say. Much of the heart of the story went unrecorded, because all the protagonists except Franklin remained close-mouthed. If Barclay and Fothergill and Howe knew, as they probably did, who in Whitehall were considering the proposals they forwarded, they were doubtless too discreet to put their knowledge on paper; and they certainly gave the American no hint of it. He was left to deal in the dark with unseen ministers, and most of what was concealed from him remains concealed.
The negotiations began quietly enough. On December 1 Barclay called on Franklin to talk about the merchants’ petition, and at the end of their discussion asked his help in seeking some means of reconciliation. The search would be fruitless, the American answered, because the ministry was intent on provoking rebellion. Barclay disagreed, and urged him to reconsider. Two days later the following notes arrived, Barclay’s enclosed in Fothergill’s.
 
No I

Esteemed Friend.
Youngsbury near Ware 3d:12/mo 1774
After we parted on thursday last, I accidently mett our mutual Friend Doctor Fothergill in my way home, and intimated to him, the subject of our discourse; in consequence of which, I have received from him an Invitation to a further Conferance on this momentous Affair, and I intend to be in Town Tomorrow accordingly, to meet at his House between four and five Clock, and we unite in the Request of thy Company. We are neither of us insensible, that the Affair is of that Magnitude as should almost deter private persons from meddling with it, at the same time, we are, respectively, such Wellwishers to the Cause, that nothing in our power ought to be left undone, ’tho the utmost of our Efforts may be unavailable. I am Thy respectful Friend
David Barclay
 
Addressed: Doctor Frankin / Craven street


  
  No 2
  
Harpur Street 3d. Inst
Dr. Fothergill presents his respects to Dr. Franklin and hopes for the favour of his company in Harpur Street to morrow evening, to meet their mutual Friend D. Barclay, to confer on American affairs. As near 5 ’o clock as may be convenient.
 
Addressed: To / Dr. Franklin / in Craven Street / Present.
Endorsed: Dec 3. 74
